Name: 92/472/EEC: Commission Decision of 14 September 1992 amending Decision 91/146/EEC concerning protective measures against cholera in Peru
 Type: Decision_ENTSCHEID
 Subject Matter: America;  fisheries;  health;  international trade
 Date Published: 1992-09-19

 Avis juridique important|31992D047292/472/EEC: Commission Decision of 14 September 1992 amending Decision 91/146/EEC concerning protective measures against cholera in Peru Official Journal L 276 , 19/09/1992 P. 0026 - 0026 Finnish special edition: Chapter 3 Volume 45 P. 0086 Swedish special edition: Chapter 3 Volume 45 P. 0086 COMMISSION DECISION of 14 September 1992 amending Decision 91/146/EEC concerning protective measures against cholera in Peru (92/472/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries (1), as last amended by Decision 92/438/EEC (2), and in particular Article 19 thereof, Whereas Commission Decision 91/146/EEC (3), as last amended by Decision 92/147/EEC (4), permits the importation into Community territory of certain consigments of fishery products covered by appropriate guarantees from the official Peruvian authorities; Whereas, in the specific case of scallops produced by the company 'Mariexport SA' in an uncontaminated area and inspected by the official Peruvian authorities, these guarantees are satisfactory; Whereas every consignment exported to the Community should nevertheless be accompanied by an attestation from the official authorities concerning compliance with the production and inspection conditions imposed by Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (5); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Commmitee, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 91/146/EEC the following point 3 is added: '3. to consignments of scallops (Argopecten purpuratus) produced by Mariexport SA and accompanied, along with the official certificate referred to in point 1, by a Cerper attestation certifying: (a) that the production area of the scallops meets the conditions laid down in the Annex, Chapter 1, point 1 (a) to Directive 91/492/EEC; (b) that the public health controls and the monitoring of production are carried out by Cerper and the Imarpe (Instituto del mar del PerÃ º), in accordance with Chapter VI of the Annex to Directive 91/492/EEC.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 73, 20. 3. 1991, p. 34. (4) OJ No L 61, 6. 3. 1992, p. 27. (5) OJ No L 268, 24. 9. 1991, p. 1.